DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities: “islocated” and “seconddiffuser” should be rewritten to be –is located—and –second diffuser--, respectively, and will be interpreted accordingly.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “baffleis” in ll. 3 should be rewritten to be –baffle is--, and will be interpreted accordingly.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: “headerwithin” in ll. 15 should be rewritten to be --header within--, and will be interpreted accordingly.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (Translation of WO2008125485A1) in view of Grande et al. (US Patent 9512807) and in further view of Barfknechtet al (USP 8794299) hereinafter referred to as Jimenez, Grande and Barfknechtet, respectively.

















[AltContent: textbox (First Section)]
[AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Internal Opening)][AltContent: textbox (Coolant Inlet Channel)][AltContent: arrow][AltContent: textbox (First Header Plate)][AltContent: textbox (Inlet Port)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cap Surface)][AltContent: textbox (Exterior Facing Surface)][AltContent: arrow]
    PNG
    media_image1.png
    873
    519
    media_image1.png
    Greyscale

[AltContent: textbox (Second Section)]Jimenez Figure 6


Regarding Claim 1, Jimenez discloses an exhaust gas heat exchanger (1), comprising: 
a housing (13) including an inlet port (shown in annotated figure 6, being the opening in the exterior surface of the heat exchanger housing that leads to the annotated “Cooling Inlet Channel”), an outlet port (15), an interior facing surface (shown in figure 5 being the internal surface of the housing body (13)), at least partially defining a coolant channel (shown in figure 5 being the channel for cooling within the housing), 
a first opening (shown in figure 5 being the opening allowing for the insertion of the heat exchange core) surrounded by an exterior facing surface (shown in annotated figure 6), and a second opening defined by a first inner opening (Jimenez discloses a second opening in the housing to allow for the outlet of fluid in a linear configuration, “Although the gas circuit described in this second embodiment is ‘U’ shaped (the gas inlet and outlet are arranged at the same end), it can also be of the linear type (the inlet and the outlet) gas outlet are arranged at opposite ends” (¶ [70]); 
a tube assembly (2, metal core) at least partially defining a plurality of exhaust gas flow channels (shown in figure 5) and defining a plurality of coolant cross channels (the cross-flow channels are provided by the coolant that flows from inlet (14) to outlet (15)), the tube assembly including a plurality of tubes (3),
a first header plate (shown in annotated figure 6) having a first header plate perimeter (shown in annotated figure 6 as being within the perimeter of the support plate (8b) and extending slightly beyond the opening of the support plate (8b)); and 
a first plate (8b) including a cap surface (shown in annotated figure 6), 

the cap surface (shown in annotated figure 6) enclosing the coolant channel at the first opening (shown in annotated figure 6), and a first internal opening (shown in annotated figure 6) formed within the interior facing surface of the housing and fluidly connected to the inlet port by a coolant inlet channel (shown in annotated figure 6),
and a first internal opening (shown in annotated 6) formed within the interior facing surface of the housing (shown in annotated 6 above) and fluidly connected to the inlet port by a coolant inlet channel (shown in annotated 6 above), wherein 
the tube assembly (2, metal core) is disposed within the housing (shown in figures 5-6), wherein
the first header plate (shown in annotated figure 6) is at least partially located inside of the housing (shown in annotated figure 6), and the first header plate perimeter surrounds the tube assembly (shown in annotated figure 6), wherein 
the first plate is fixedly attached to the housing at a first joint located between the cap surface and the exterior facing surface (shown in annotated figure 6), 
the cap surface abutting the exterior facing surface (shown in annotated figure 6), wherein the first header plate is welded (“The heat exchanger for gas which is the subject of the present invention is of the type which comprises a metal core comprising a set of parallel conduits intended for the circulation of gases with heat exchange with a refrigerant fluid, at least one support plate joined by welding”, ¶ [43]) to the cap surface at a second joint located along the first header plate perimeter (shown in annotated figure 6, see also ¶ [43]), wherein 
the first joint and the second joint are at least partially located within a first plane transverse to a longitudinal axis of the heat exchanger (shown in annotated figure 6), wherein the coolant channel is at least partially disposed between the first joint and the second joint and at least partially disposed along the cap surface (shown in annotated figure 6, wherein a space exists between the first and second joint inside the housing containing the cooling channel),
wherein the plurality of sections includes a first section (shown in annotated figure 6 of Jimenez that corresponds to the upper wall of the plate) and a second section (shown in annotated figure 6 of Jimenez that corresponds to the lower wall of the plate) located on opposite sides of the first plate (shown in annotated figure 6), wherein the first section is partially defined by a first length from the opening created for the tubes to the first plate perimeter (shown in annotated figure 6 being the vertical distance from the opening to the upper perimeter of the plate (8b)), wherein the second section is partially defined by a second length from the opening created for the tubes to the first plate perimeter (shown in annotated figure 6 being the vertical distance from the opening to the lower perimeter of the plate (8b)), wherein the first length is greater than the second length (shown in annotated figure 6), and wherein the first internal opening is at least partially defined by the first section (shown in annotated figure 6).

 Grande, also drawn to a heat exchanger having an external housing with a floating internal core, teaches a mounting plate (6.2) with a diffuser having a wall (shown in figure 1 being the wall that forms the diffuser) surrounding an opening for the passage of working fluid (shown in figure 1). It is noted that Jimenez discloses the plate having a first and second section, wherein the first section has a larger length. Grande teaches a diffuser being integrated with a mounting plate, wherein a modified Jimenez comprises the plate (8b) having an integrated diffuser. Further, the diffuser section of Grande teaches a first and second section, wherein the first section contains a larger length (see figure 1 of Grande, wherein the upper mounting flange of the integrated diffuser has a greater length than the length of the lower mounting flange of the integrated diffuser).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with a diffuser on the mounting plate, as taught by Grande, the motivation being to increase uniform flow of the working fluid within the heat exchanger, therefore lessening pressure drop and equalizing heat exchange within the core.         
Although, Jimenez discloses a linear one pass heat exchanger (“Although the gas circuit described in this second embodiment is ‘U’ shaped (the gas inlet and outlet are arranged at the same end), it can also be of the linear type (the inlet and the outlet) gas outlet are arranged at opposite ends” (¶ [70]), Jimenez fails to disclose the second opening being defined by a first inner diameter. 
Barfknecht, also drawn to a linear heat exchanger with an external housing containing an internal core, teaches a second opening (shown in figure 7 being the opening for cylindrical extension (144)) being defined by a first inner diameter (shown in figure 8).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the second opening being defined by a first inner diameter, as taught by Barfknecht, the motivation being to negate sharp edges that contribute to turbulence and a rise in flow resistance.
Alternately, Jimenez discloses the claimed invention except for the second opening being a diameter. It would have been obvious matter of design choice to have the second opening being a diameter, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 6, Jimenez further discloses a first gasket (17) contacting both the cap surface and the exterior facing surface (shown in annotated figure 6 and figure 5) and at least partially located within the first plane, wherein the first gasket surrounds the first header plate (shown in annotated figure 6 and figure 5).
Regarding Claim 9, although Jimenez discloses a linear heat exchanger, Jimenez fails to disclose a second diffuser disposed at least partially within the second opening, wherein the second diffuser is fluidly sealed to the second opening by at least one o-ring arranged within the second opening and arranged around the second 
Barfknechtet teaches a second diffuser (144 of Barfknecht) disposed at least partially within the second opening (shown in figure 7 being the opening for cylindrical extension (144)), wherein the second diffuser is fluidly sealed to the second opening by at least one o-ring (146) arranged within the second opening and arranged around the second diffuser (shown in figure 7), and wherein the second diffuser is capable of sliding parallel to the longitudinal axis within the second opening (shown in figure 7, wherein the o-ring seal allows for the insertion of the cylindrical extension (146)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with a second diffuser disposed at least partially within the second opening, wherein the second diffuser is fluidly sealed to the second opening by at least one o-ring arranged within the second opening and arranged around the second diffuser, and wherein the second diffuser is capable of sliding parallel to the longitudinal axis within the second opening, as taught by Barfknecht, the motivation being to increase uniform flow of the working fluid within the heat exchanger, therefore lessening pressure drop and equalizing heat exchange within the core, while limiting any working fluid leakage, allowing for a simple assembly of the heat exchanger and providing a means for thermal expansion.
Regarding Claim 10, although Jimenez discloses a linear heat exchanger, Jimenez fails to disclose a first recess of the interior facing surface of the housing, the first recess extending outwardly in a radial direction from the longitudinal axis, wherein the second diffuser is defined by a first end of the second diffuser disposed within the 
Barfknechtet teaches a first recess (shown in figure 7, being the housing bump out adjacent the second diffuser (144)) of the interior facing surface of the housing (shown in figure 7), the first recess extending outwardly in a radial direction from the longitudinal axis (shown in figure 7), wherein the second diffuser is defined by a first end (shown in figure 7, being the end contained within the opening) of the second diffuser disposed within the second opening (shown in figure 7) and a second end of the second diffuser opposite of the first end of the second diffuser relative to the longitudinal axis (shown in figure 7, being the end adjacent the heat exchange core), wherein arrangement between a second end of the second diffuser and the housing provides a larger gap between the second end of the second diffuser and the interior facing surface at the recess than between the second end of the second diffuser and the interior facing surface at a side of the housing of the outlet port (shown in figure 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the above limitations, as taught by Barfknecht, the motivation being to create a manifold for the working fluid to combine from individual flows, thereby guiding the flow to the respective port with a minimized pressure loss.
Regarding Claim 11, although Jimenez discloses a linear heat exchanger, Jimenez fails to disclose a second recess of the interior facing surface of the housing, the second recess extending outwardly in the radial direction from the longitudinal axis, wherein the second recess is located on an opposite longitudinal end of the housing relative to the first recess, and wherein a first baffle of the tube assembly is oriented parallel to and within a recess plane that extends transverse to the longitudinal axis and intersects the second recess.
Barfknechtet teaches a second recess of the interior facing surface of the housing (shown in figure 7, being adjacent inlet port (163)), the second recess extending outwardly in the radial direction from the longitudinal axis (shown in figure 7), wherein the second recess is located on an opposite longitudinal end of the housing relative to the first recess (shown in figure 7), and wherein a first baffle of the tube assembly (shown in figure 7 as being the left most baffle) is oriented parallel to and within a recess plane that extends transverse to the longitudinal axis (shown in figure 7, wherein the baffle extends vertically) and intersects the second recess (shown in figure 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the above limitations, as taught by Barfknecht, the motivation being to create a manifold for the working fluid to combine from individual flows, thereby guiding the flow to the respective port with a minimized pressure loss.
Regarding Claim 12, Jimenez discloses a method of making an exhaust gas heat exchanger, comprising: 

joining each of the plurality of tubes to one of a first plurality of holes within a first header at the first end (shown in annotated figure 6); 
joining each of the plurality of tubes to one of a second plurality of holes within a second header (9) at the second end (shown in figure 5); 
welding a perimeter of the first header to a first plate (“The heat exchanger for gas which is the subject of the present invention is of the type which comprises a metal core comprising a set of parallel conduits intended for the circulation of gases with heat exchange with a refrigerant fluid, at least one support plate joined by welding”, ¶ [43]); 
joining the second header (9) to a second plate (shown in figure 5); 
assembling a first gasket (17) to a first housing surface of a housing (13, shown in figure 5), the first gasket surrounding a first opening of the housing (shown in figure 5, being the opening that allows for the insertion of the heat exchanger core); 
inserting the tube assembly within the housing (shown in figure 5), arranging the perimeter of the first header within the housing (shown in annotated figure 6), 
arranging a first plate surface of the first plate against the first housing surface (shown in annotated figure 6, wherein the plate (8b) contacts the exterior surface of the housing (13)) to at least partially define an interior opening of the housing (shown in annotated figure 6 being the “First Internal Opening”), and 

fastening the first plate to the housing around the perimeter of the first header (shown in figure 6), wherein the first header, the first plate surface, and the first gasket are at least partially arranged within a first transverse plane oriented transversely to a longitudinal axis of the heat exchanger (shown in figure 6, being a plane that passes through the header, through the recess that contains the gasket (17) and the gasket (17)),
and wherein the first plate includes a long side (shown in annotated figure 6, wherein the plate (8b) contains a longer vertical length on an upper portion emanating from the opening that houses the tubes) and a short side (shown in annotated figure 6, wherein the plate (8b) contains a shorter vertical length on a lower portion emanating from the opening that houses the tubes), the long side at least partially defining the interior opening of the housing (shown in annotated figure 6 of Jimenez, wherein the upper section of the plate constrains the annotated “First Internal Opening”). Although Jimenez discloses a mounting plate for the metal core, Jimenez fails to disclose a diffuser on the mounting plate having a diffuser wall surrounding an opening for the passage of working fluid.
 Grande, also drawn to a heat exchanger having an external housing with a floating internal core, teaches a mounting plate (6.2) with a diffuser having a wall (shown in figure 1 being the wall that forms the diffuser) surrounding an opening for the passage of working fluid (shown in figure 1).

Although, Jimenez discloses a linear one pass heat exchanger (“Although the gas circuit described in this second embodiment is ‘U’ shaped (the gas inlet and outlet are arranged at the same end), it can also be of the linear type (the inlet and the outlet) gas outlet are arranged at opposite ends” (¶ [70]), Jimenez fails to disclose assembling at least one second gasket to an inner diameter of a second opening of the housing and disposing the second diffuser within the at least one second gasket.
  Barfknechtet teaches assembling at least one gasket (146) to an inner diameter of a second opening of the housing (shown in figure 7 being the opening for cylindrical extension (144)) and disposing the second diffuser within the at least one second gasket (shown in figure 7, wherein the o-ring seal allows for the insertion of the cylindrical extension (144)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with assembling at least one second gasket to an inner diameter of a second opening of the housing and disposing the second diffuser within the at least one second gasket, as taught by Barfknecht, the motivation being to allow for a simple assembly of the heat exchanger and providing a means for thermal expansion therefore minimizing the risk of the heat exchanger failing during numerous thermal cycles.
Regarding Claim 13, a modified Jimenez further teaches arranging the first diffuser (the plate having the diffuser is previously taught by Grande in the rejection of Claim 12) surface (shown in annotated figure 6, being the “Cap Surface”) to at least partially define a coolant channel and arranging the perimeter of the first header within the coolant channel (shown in figure 6 of Jimenez).

Claims 2, 7-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (Translation of WO2008125485A1) in view of Grande et al. (US Patent 9512807) in view of Barfknechtet al (USP 8794299) as applied in Claims 1, 6 and 9-13 and in further view of Janke et al. (USP 9494112) hereinafter referred to as Janke.
Regarding Claim 2, although a modified Jimenez further teaches wherein
the cap surface (shown in annotated figure 6 of Jimenez wherein Grande teaches the diffuser being located over the opening for the tubes) is located on the first diffuser flange (shown in annotated figure 6 of Jimenez, wherein Grande teaches the diffuser being located over the opening for the tubes). Jimenez fails to disclose each tube of the plurality of tubes is oriented to provide a first set of coolant cross channels parallel to a first axis and a second set of at least one coolant cross channel parallel to a second axis, wherein the first set of coolant cross channels is larger than the second set of coolant cross channels and wherein the first length is parallel to the first axis and wherein the second length is parallel to the first axis.
Janke, also drawn to a heat exchanger having an external housing containing an internal core, teaches each tube (8) of the plurality of tubes is oriented to provide a first set of coolant cross channels parallel to a first axis (shown in figure 3 being the flow 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the above limitations, as taught by Janke, the motivation being to regulate heat exchange through the cooling channel with an extended flow path for further enabling heat exchange between the two working fluids or to provide for increased mixing of the fluid thereby inducing turbulence and increased heat transfer.         
Regarding Claim 7, Jimenez fails to disclose relative to the longitudinal axis a first baffle is located between the inlet port and the cap surface and a last baffle is located between the outlet port and the cap surface, wherein the first baffle and the last baffle are on opposite longitudinal ends of the tube assembly.
Janke, also drawn to a heat exchanger having an external housing containing an internal core, teaches relative to the longitudinal axis, a first baffle (31) is located between the inlet port (16) and a cap surface (shown in figure 3, wherein the baffle adjacent the inlet (16) is at least partially located between the inlet port and the cap surface or exterior facing surface of the diffuser) and a last baffle (31, rightmost baffle shown in figure 3) is located between the outlet port (17) and the cap surface (exterior 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the above limitations, as taught by Janke, the motivation being to regulate heat exchange through the cooling channel with an extended flow path for further enabling heat exchange between the two working fluids.         
Regarding Claim 8, a modified Jimenez further teaches the first baffle (shown in figure 3, wherein the baffle adjacent the inlet (16) is at least partially located between the inlet port and the cap surface or exterior facing surface of the diffuser) is located on the same transverse side of the housing as the inlet port (shown in figure 3 of Janke) and wherein the last baffle (31, rightmost baffle shown in figure 3 of Janke) is located on the opposite transverse side of the housing as the outlet port (shown in figure 3 of Janke) such that a coolant flows in the coolant channel across the cap surface and across a second diffuser (shown in figure 3).
Regarding Claim 15, although Jimenez discloses a linear heat exchanger, Jimenez fails to disclose arranging a plurality of baffles in alternating orientations on the plurality of tubes to direct coolant within the housing in a serpentine pattern from a coolant inlet of the housing to a coolant outlet of the housing and to direct coolant across the plurality of tubes along a back surface of the first header and along the first diffuser surface.
Janke teaches arranging a plurality of baffles (31) in alternating orientations on the plurality of tubes (shown in figure 3) to direct coolant within the housing in a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with arranging a plurality of baffles in alternating orientations on the plurality of tubes to direct coolant within the housing in a serpentine pattern from a coolant inlet of the housing to a coolant outlet of the housing and to direct coolant across the plurality of tubes along a back surface of the first header and along the first diffuser surface, as taught by Janke, the motivation being to regulate heat exchange through the cooling channel with an extended flow path for further enabling heat exchange between the two working fluids.
Regarding Claim 16, Jimenez fails to disclose forming a coolant channel within the housing; 
forming a coolant inlet to the coolant channel in the housing; 
forming a coolant inlet channel within an interior of the housing that extends from the coolant inlet; 
forming an interior opening within the interior of the housing, the interior opening being disposed between the coolant inlet channel and the coolant channel; and 	orienting each of the plurality of tubes in the same direction to provide coolant cross channels within the tubes, wherein at least some of the coolant cross channels 
Janke teaches forming a coolant channel (shown in figure 3, being the cooling channel parallel with the baffle that is directly adjacent the inlet (16)) within the housing (shown in figure 3); 
forming a coolant inlet (16) to the coolant channel in the housing (shown in figure 3); 
forming a coolant inlet channel within an interior of the housing that extends from the coolant inlet (shown in figure 3, being a portion of the inlet flow path that extends vertically above the heat exchanger core); 
forming an interior opening within the interior of the housing (the interior opening is the top portion of the tube core that allows for the fluid to travel around the tubes), the interior opening being disposed between the coolant inlet channel and the coolant channel (shown in figure 3); and 	
orienting each of the plurality of tubes in the same direction to provide coolant cross channels within the tubes (shown in figure 3), wherein at least some of the coolant cross channels are aligned with the interior opening, and wherein the interior opening directs coolant into the at least some of the coolant cross channels (shown in figure 3, wherein the interior opening allows for the fluid to enter the interior of the housing from the inlet (16)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the limitations above, as taught by Janke, the motivation being to regulate heat exchange through the cooling 
Regarding Claim 17, a modified Jimenez further teaches arranging a first baffle (shown in figure 3, being the baffle directly adjacent the inlet (16)) within the plurality of tubes and on a same side of the housing as the coolant inlet (16), arranging the first baffle to extend further radially from the longitudinal axis than the first header (shown in figure 3, wherein the baffle directly adjacent the inlet (16) extends vertically past the header), wherein the interior opening is arranged between a diffuser surface and the first baffle (shown in figure 3), and wherein the first baffle obstructs coolant from flowing parallel to the longitudinal axis (shown in figure 3).
Regarding Claim 18, a modified Jimenez further teaches forming a diffuser flange into the first diffuser (the plate having the diffuser is previously taught by Grande in the rejection of Claim 1, wherein the diffuser/plate of Grande contains a flange containing the openings for the mounting bolts, further Jimenez also teaches a flange that contains openings for mounting bolts), extending the diffuser flange radially from the longitudinal axis to form at least a portion of the coolant channel (shown in figure 6 of Jimenez, wherein a portion of the plate is found in the channel bounded by the housing), and arranging the diffuser flange to face the first baffle (the first baffle being adjacent the inlet is taught by Janke), to form a side of the interior opening and to at least partially form a coolant inlet channel (taught by Janke in figure 3).

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (Translation of WO2008125485A1) in view of Digele (USP US PG Pub. 20090200003) and in further view of Barfknechtet al (USP 8794299).
Regarding Claim 1, Jimenez discloses an exhaust gas heat exchanger (1), comprising: 
a housing (13) including an inlet port (shown in annotated figure 6, being the opening in the exterior surface of the heat exchanger housing that leads to the annotated “Cooling Inlet Channel”), an outlet port (15), an interior facing surface (shown in figure 5 being the internal surface of the housing body (13)), at least partially defining a coolant channel (shown in figure 5 being the channel for cooling within the housing), 
a first opening (shown in figure 5 being the opening allowing for the insertion of the heat exchange core) surrounded by an exterior facing surface (shown in annotated figure 6), and a second opening defined by a first inner opening (Jimenez discloses a second opening in the housing to allow for the outlet of fluid in a linear configuration, “Although the gas circuit described in this second embodiment is ‘U’ shaped (the gas inlet and outlet are arranged at the same end), it can also be of the linear type (the inlet and the outlet) gas outlet are arranged at opposite ends” (¶ [70]); 
a tube assembly (2, metal core) at least partially defining a plurality of exhaust gas flow channels (shown in figure 5) and defining a plurality of coolant cross channels (the cross-flow channels are provided by the coolant that flows from inlet (14) to outlet (15)), the tube assembly including a plurality of tubes (3),

a first plate (8b) including a cap surface (shown in annotated figure 6), 
a first plate perimeter (shown in figure 5 being the outer perimeter of the plate (8b)), and a plate flange (the plate (8b) of Jimenez contains a flange for positioning the mounting bolts, as shown in Jimenez figure 5) extending from the opening created for the tubes to the first plate perimeter (shown in figures 5-6), the plate flange having a plurality of sections (shown in annotated figure 6 of Jimenez),
the cap surface (shown in annotated figure 6) enclosing the coolant channel at the first opening (shown in annotated figure 6), and a first internal opening (shown in annotated figure 6) formed within the interior facing surface of the housing and fluidly connected to the inlet port by a coolant inlet channel (shown in annotated figure 6),
and a first internal opening (shown in annotated 6) formed within the interior facing surface of the housing (shown in annotated 6 above) and fluidly connected to the inlet port by a coolant inlet channel (shown in annotated 6 above), wherein 
the tube assembly (2, metal core) is disposed within the housing (shown in figures 5-6), wherein
the first header plate (shown in annotated figure 6) is at least partially located inside of the housing (shown in annotated figure 6), and the first header plate perimeter surrounds the tube assembly (shown in annotated figure 6), wherein 
the first plate is fixedly attached to the housing at a first joint located between the cap surface and the exterior facing surface (shown in annotated figure 6), 
The heat exchanger for gas which is the subject of the present invention is of the type which comprises a metal core comprising a set of parallel conduits intended for the circulation of gases with heat exchange with a refrigerant fluid, at least one support plate joined by welding”, ¶ [43]) to the cap surface at a second joint located along the first header plate perimeter (shown in annotated figure 6, see also ¶ [43]), wherein 
the first joint and the second joint are at least partially located within a first plane transverse to a longitudinal axis of the heat exchanger (shown in annotated figure 6), wherein the coolant channel is at least partially disposed between the first joint and the second joint and at least partially disposed along the cap surface (shown in annotated figure 6, wherein a space exists between the first and second joint inside the housing containing the cooling channel),
wherein the plurality of sections includes a first section (shown in annotated figure 6 of Jimenez that corresponds to the upper wall of the plate) and a second section (shown in annotated figure 6 of Jimenez that corresponds to the lower wall of the plate) located on opposite sides of the first plate (shown in annotated figure 6), wherein the first section is partially defined by a first length from the opening created for the tubes to the first plate perimeter (shown in annotated figure 6 being the vertical distance from the opening to the upper perimeter of the plate (8b)), wherein the second section is partially defined by a second length from the opening created for the tubes to the first plate perimeter (shown in annotated figure 6 being the vertical distance from the opening to the lower perimeter of the plate (8b)), wherein the first length is greater than 
Although Jimenez discloses a mounting plate for the metal core, Jimenez fails to disclose a diffuser on the mounting plate having a diffuser wall surrounding an opening for the passage of working fluid.
Digele, also drawn to a heat exchanger having a diffuser and a core of tubes, teaches a diffuser (4) on the mounting plate having a diffuser wall surrounding an opening for the passage of working fluid (shown in figure 1). It is noted that Jimenez discloses the plate having a first and second section, wherein the first section has a larger length. Digele teaches a diffuser being integrated with a mounting plate, wherein a modified Jimenez comprises the plate (8b) having an integrated diffuser. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with a diffuser on the mounting plate, as taught by Digele, the motivation being to increase uniform flow of the working fluid within the heat exchanger, therefore lessening pressure drop and equalizing heat exchange within the core.         
Although, Jimenez discloses a linear one pass heat exchanger (“Although the gas circuit described in this second embodiment is ‘U’ shaped (the gas inlet and outlet are arranged at the same end), it can also be of the linear type (the inlet and the outlet) gas outlet are arranged at opposite ends” (¶ [70]), Jimenez fails to disclose the second opening being defined by a first inner diameter. 
Barfknecht, also drawn to a linear heat exchanger with an external housing containing an internal core, teaches a second opening (shown in figure 7 being the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with the second opening being defined by a first inner diameter, as taught by Barfknecht, the motivation being to negate sharp edges that contribute to turbulence and a rise in flow resistance.
Alternately, Jimenez discloses the claimed invention except for the second opening being a diameter. It would have been obvious matter of design choice to have the second opening being a diameter, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 14, a modified Jimenez fails to teach inserting the perimeter of the first header at least partially within the first diffuser to engage a front surface of the first header with a shoulder of the first diffuser, the shoulder being offset from the first diffuser surface.
Digele, also drawn to a heat exchanger having a diffuser and a core of tubes, teaches inserting the perimeter of a first header (shown in figure 1 adjacent the gas feed connector (4) and attached to the plurality of tubes (1)) at least partially within a first diffuser (4) to engage a front surface of the first header with a shoulder of the first diffuser, the shoulder being offset from the first diffuser surface (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with inserting the perimeter of the first header at least partially within the first diffuser to engage a front surface of the .        

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez et al. (Translation of WO2008125485A1) in view of Digele (USP US PG Pub. 20090200003).
Regarding Claim 19, Jimenez discloses an exhaust gas heat exchanger (1), comprising: 
a housing (13) capable of containing coolant, the housing having inlet port (shown in annotated figure 6, being the opening in the exterior surface of the heat exchanger housing that leads to the annotated “Cooling Inlet Channel”), an inlet port channel (shown in figure 6, being the channel within the housing that receives the working fluid), an outlet port (15), an open interior extending between a first open end and a second open end (shown in figure 6), and a first planar surface surrounding the first open end (shown in figure 6, being the surface that receives the plate (8b)); 
a first plate (8b) enclosing the first open end of the housing (shown in figure 6), the first plate including a plate flange (shown in figure 6, being the flange of the plate (8b) that extends past the header), a planar cap surface on the plate flange facing the housing (shown in annotated figure 6), and 

a second header plate (9); and 
at least one tube capable of containing a gas (2, shown in figures 5-6); wherein 
the at least one tube extends from the first header plate to the second header plate (shown in figures 5-6), wherein  
the second header plate (9) seals the at least one tube to the second plate (shown in figure 5), and wherein 
the plate flange includes a short side (shown in annotated figure 6, wherein the plate (8b) contains a shorter vertical length on a lower portion emanating from the opening that houses the tubes) and a long side (shown in annotated figure 6, wherein the plate (8b) contains a longer vertical length on an upper portion emanating from the opening that houses the tubes), wherein the long side at least partially defines the inlet port channel (shown in annotated figure 6 of Jimenez, wherein the upper section of the plate constrains the annotated “First Internal Opening”).
Although Jimenez discloses a mounting plate for the metal core and a linear one pass heat exchanger (“Although the gas circuit described in this second embodiment is ‘U’ shaped (the gas inlet and outlet are arranged at the same end), it can also be of the linear type (the inlet and the outlet) gas outlet are arranged at opposite ends” (¶ [70]), Jimenez fails to disclose a diffuser on the mounting plate, a first diffuser wall, a diffuser inlet, a diffuser outlet and a second diffuser plate enclosing the second open end of the housing.
Digele, also drawn to a heat exchanger having a diffuser and a core of tubes, teaches a diffuser (4) on the mounting plate (shown in figure 1), a first diffuser wall 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with a diffuser on the mounting plate, a first diffuser wall, a diffuser inlet, a diffuser outlet and a second diffuser plate enclosing the second open end of the housing, as taught by Digele, the motivation being to increase uniform flow of the working fluid within the heat exchanger, therefore lessening pressure drop and equalizing heat exchange within the core.         
Although Jimenez discloses a mounting plate for the metal core attached to a header plate, Jimenez fails to disclose a diffuser shoulder extending around the diffuser outlet; the first header plate contacts the diffuser shoulder and seals the at least one tube to the first diffuser, wherein the diffuser wall extends from the diffuser inlet to the diffuser shoulder the diffuser shoulder is disposed between the cap surface and the diffuser outlet in a radial direction from a longitudinal axis of the heat exchanger.
Digele, also drawn to a heat exchanger having a diffuser and a core of tubes, teaches a diffuser shoulder extending around the diffuser outlet (shown in figure 1, wherein the shoulder of the diffuser (4) for accepting the header plate extends around the opening allowing the fluid flow to exit the diffuser); 
the first header plate (2) contacts the diffuser shoulder (shown in figure 1) and seals the at least one tube to the first diffuser (shown in figure 1), wherein the diffuser 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Jimenez with a diffuser shoulder extending around the diffuser outlet; the first header plate contacts the diffuser shoulder and seals the at least one tube to the first diffuser, wherein the diffuser wall extends from the diffuser inlet to the diffuser shoulder the diffuser shoulder is disposed between the cap surface and the diffuser outlet in a radial direction from a longitudinal axis of the heat exchanger, as taught by Digele, the motivation being to provide alignment to the heat exchanger core for rapid assembly prior to permanent joining, thereby ensuring a correct orientation during assembly and mitigating failure through misalignment or to provide greater surface area for connection and therefore a stronger joint between the diffuser plate and the header plate.         
Further, a modified Jimenez having a diffuser shoulder for attaching the header plate, teaches the cap surface (shown in annotated figure 6 of Jimenez and taught by Digele as surrounding the diffuser shoulder) is located between the first surface of the housing (shown in figure 6, being the surface that receives the plate (8b)) and the diffuser shoulder relative to the longitudinal axis (taught by a modified Jimenez, wherein .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3-5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763